Exhibit 10.4

 

Continuing Security Agreement

 

Dated as of September 4, 2012

 

Grant of Security Interest. CHEROKEE INC. (whether one or more, the “Borrower”,
individually and collectively if more than one) grants to JPMorgan Chase Bank,
N.A., whose address is 300 S. Grand Ave., Los Angeles, CA 90071-3109 (together
with its successors and assigns, the “Bank”) a continuing security interest in,
pledges and assigns to the Bank all of the Collateral (as hereinafter defined)
owned by the Borrower, all of the collateral in which the Borrower has rights or
power to transfer rights and all Collateral in which the Borrower later acquires
ownership, other rights or rights or power to transfer rights to secure the
payment and performance of the Liabilities.

 

“Liabilities” means all obligations, indebtedness and liabilities of the
Borrower whether individual, joint and several, absolute or contingent, direct
or indirect, liquidated or unliquidated, now or hereafter existing in favor of
the Bank, including without limitation, all liabilities, all interest, costs and
fees arising under or from any note, open account, overdraft, letter of credit
application, endorsement, surety agreement, guaranty, credit card, lease, Rate
Management Transaction, acceptance, foreign exchange contract or depository
service contract, whether payable to the Bank or to a third party and
subsequently acquired by the Bank, any monetary obligations (including interest)
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing. “Rate Management Transaction” means any transaction
(including an agreement with respect thereto) that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures. The
Borrower and the Bank specifically contemplate that Liabilities include
indebtedness hereafter incurred by the Borrower to the Bank.

 

The term “Collateral” means all of the Borrower’s “accounts”; “chattel paper”;
“deposit accounts” and other payment obligations of financial institutions
(including the Bank); “documents”; “equipment”, including any documents and
certificates of title issued with respect to any of the equipment; “general
intangibles” and any right to a refund of taxes paid at any time to any
governmental entity; “instruments”; “inventory”, including any documents and
certificates of title issued with respect to any of the inventory; “investment
property”; “financial assets”; “letter of credit rights”; all as defined in the
UCC, whether now owned or hereafter acquired, whether now existing or hereafter
arising, and wherever located. In addition, the term “Collateral” includes all
“proceeds”, “products” and “supporting obligations” (as such terms are defined
in the UCC) of the Collateral, including but not limited to all stock rights,
subscription rights, dividends, stock dividends, stock splits, or liquidating
dividends, and all cash, accounts, chattel paper, “instruments,” “investment
property,” “financial assets,” and “general intangibles” (as such terms are
defined in the UCC) arising from the sale, rent, lease, casualty loss or other
disposition of the Collateral, and any Collateral returned to, repossessed by or
stopped in transit by the Borrower, and all insurance claims relating to any of
the Collateral. The term “Collateral” further includes all of the Borrower’s
right, title and interest in and to all books, records and data relating to the
Collateral, regardless of the form of media containing such information or data,
and all software necessary or desirable to use any of the Collateral or to
access, retrieve, or process any of such information or data. Where the
Collateral is in the possession of the Bank or the Bank’s agent, the Borrower
agrees to deliver to the Bank any property that represents an increase in the
Collateral or profits or proceeds of the Collateral.  Notwithstanding any
provision to the contrary herein contained, any security interest herein granted
in equity interests, shares or other securities of any foreign corporation or
other foreign entity that is a Subsidiary of Borrower shall not exceed 66.6% of
all such equity interests, shares or other securities.

 

The term “UCC” means the Uniform Commercial Code of California, as in effect
from time to time.

 

Representations, Warranties and Covenants. The Borrower represents, warrants,
and covenants to the Bank that each of the following is true and will remain
true until termination of this agreement and payment in full of all Liabilities
and agrees with the Bank that:

 

1.               At its own expense, it shall maintain comprehensive casualty
insurance on the Collateral against such risks, in such amounts, with such
deductibles and with such companies as may be satisfactory to the Bank. Each
insurance policy on the Collateral shall contain a lender’s loss payable
endorsement satisfactory to the Bank and a prohibition against cancellation or
amendment of the policy or removal of the Bank as loss payee without at least
thirty (30) days’ prior written notice to the Bank. In all events, the amounts
of such insurance coverages on the Collateral shall be in such minimum amounts
that the Borrower will not be deemed a co-insurer. The policies on the
Collateral, or certificates evidencing them, shall, if the Bank so requests, be
deposited with the Bank.

 

1

--------------------------------------------------------------------------------


 

2.               It shall permit the Bank, at the Borrower’s expense, to inspect
and examine the Collateral and to check and test the same as to quality,
quantity, value, and condition.

3.               It shall maintain the Collateral in good repair; use the
Collateral in accordance with law and in compliance with any policy of insurance
thereon; and exhibit the Collateral to the Bank on demand.

4.               Until the Bank gives notice to the Borrower to the contrary or
until the Borrower is in default and such default continues beyond any
applicable cure period, it may use the funds collected in its business. Upon
default and continuation thereof beyond any applicable cure period, the Borrower
agrees that all sums of money it receives on account of or in payment or
settlement of the accounts, chattel paper, certificated securities, negotiable
certificates of deposit, documents, general intangibles and instruments shall be
held by it as trustee for the Bank without commingling with any of the
Borrower’s other funds, and shall immediately be delivered to the Bank with
endorsement to the Bank’s order of any check or similar instrument. It is agreed
that, at any time the Bank so elects, the Bank shall be entitled, in its own
name or in the name of the Borrower or otherwise, but at the expense and cost of
the Borrower, to collect, demand, receive, sue for or compromise any and all
accounts, chattel paper, certificated securities, negotiable certificates of
deposit, documents, general intangibles, and instruments, and to give good and
sufficient releases, to endorse any checks, drafts or other orders for the
payment of money payable to the Borrower and, in the Bank’s discretion, to file
any claims or take any action or proceeding which the Bank may deem necessary or
advisable. It is expressly understood and agreed, however, that the Bank shall
not be required or obligated in any manner to make any demand or to make any
inquiry as to the nature or sufficiency of any payment received by it or to
present or file any claim or take any other action to collect or enforce the
payment of any amounts which may have been assigned to the Bank or to which the
Bank may be entitled at any time or times. All notices required in this
paragraph will be immediately effective when sent. Such notices need not be
given prior to the Bank’s taking action. The Borrower irrevocably appoints the
Bank or the Bank’s designee as the Borrower’s attorney-in-fact to do all things
with reference to the Collateral as provided for in this agreement including
without limitation (1) to sign the Borrower’s name on any invoice or bill of
lading relating to any Collateral, on assignments and verifications of account
and on notices to the Borrower’s customers, and (2) to do all things necessary
to carry out this agreement or to perform any of the Borrower’s obligations
under this agreement, (3) to notify the post office authorities to change the
Borrower’s mailing address to one designated by the Bank, and (4) to receive,
open and dispose of mail addressed to the Borrower; provided, however, that the
Bank may not exercise any of its rights as the Borrower’s attorney-in-fact until
a default shall have occurred and continued beyond any applicable cure period
thereof. The Borrower ratifies and approves all acts of the Bank as
attorney-in-fact. This power of attorney appointment is irrevocable, coupled
with an interest, and shall survive the death or disability of Borrower. The
Bank shall not be liable for any act or omission, nor any error of judgment or
mistake of fact or law, but only for its gross negligence or willful misconduct.
This power being coupled with an interest is irrevocable until all of the
Liabilities have been fully satisfied. Immediately upon its receipt of any
Collateral evidenced by an agreement, “instrument,” “chattel paper,”
certificated “security” or “document” (as such terms are defined in the UCC)
(collectively, “Special Collateral”), it shall mark the Special Collateral to
show that it is subject to the Bank’s security interest, pledge and assignment
and shall deliver the original to the Bank together with appropriate
endorsements and other specific evidence of assignment or transfer in form and
substance satisfactory to the Bank.

5.               It will not, sell, lease, license or offer to sell, lease,
license, grant as security to anyone other than the Bank, or otherwise transfer
the Collateral or any rights in or to the Collateral, without the written
consent of the Bank, except for the sale of inventory and licenses granted or
assigned in the ordinary course of business; or change the location of the
Collateral from the locations of the Collateral disclosed to the Bank, without
providing at least ten (10) days’ prior written notice to the Bank.

6.               No financing statement or similar record covering all or any
part of the Collateral or any proceeds is on file in any public office, unless
the Bank has approved that filing.

7.               When the Collateral is located at, used in or attached to a
facility leased by the Borrower, the Borrower will, at the request of the Bank,
obtain from the lessor a consent to the granting of this security interest and a
release or subordination of the lessor’s interest in any of the Collateral, in
form and substance satisfactory to the Bank.

 

2

--------------------------------------------------------------------------------


 

Remedies Regarding Collateral.  Upon the occurrence of a default and
continuation thereof beyond any applicable cure period, the Bank shall have the
right to require the Borrower to assemble the Collateral and make it available
to the Bank at a place to be designated by the Bank which is reasonably
convenient to both parties, the right to take possession of the Collateral with
or without demand and with or without process of law, and the right to sell and
dispose of it and distribute the proceeds according to law. The Borrower agrees
that upon default and continuation thereof beyond any applicable cure period the
Bank may dispose of any of the Collateral in its then present condition, that
the Bank has no duty to repair or clean the Collateral prior to sale, and that
the disposal of the Collateral in its present condition or without repair or
clean-up shall not affect the commercial reasonableness of such sale or
disposition. The Bank’s compliance with any applicable state or federal law
requirements in connection with the disposition of the Collateral will not
adversely affect the commercial reasonableness of any sale of the Collateral.
The Bank may disclaim warranties of title, possession, quiet enjoyment, and the
like, and the Borrower agrees that any such action shall not affect the
commercial reasonableness of the sale. In connection with the right of the Bank
to take possession of the Collateral, the Bank may take possession of any other
items of property in or on the Collateral at the time of taking possession, and
hold them for the Borrower without liability on the part of the Bank. The
Borrower expressly agrees that the Bank may enter upon the premises where the
Collateral is believed to be located without any obligation of payment to the
Borrower, and that the Bank may, without cost, use any and all of the Borrower’s
“equipment” (as defined in the UCC) in the manufacturing or processing of any
“inventory” (as defined in the UCC) or in growing, raising, cultivating, caring
for, harvesting, loading and transporting of any of the Collateral that
constitutes “farm products” (as defined in the UCC). If there is any statutory
requirement for notice, that requirement shall be met if the Bank sends notice
to the Borrower at least ten (10) days prior to the date of sale, disposition or
other event giving rise to the required notice, and such notice shall be deemed
commercially reasonable. Without limiting any other remedy, the Borrower is
liable for any deficiency remaining after disposition of the Collateral. The
Bank is authorized to cause all or any part of the Collateral to be transferred
to or registered in its name or in the name of any other person or business
entity, with or without designating the capacity of that nominee. At its option
the Bank may, but shall be under no duty or obligation to, discharge taxes,
liens, security interests or other encumbrances at any time levied or placed on
the Collateral, pay for insurance on the Collateral, and pay for the maintenance
and preservation of the Collateral, and the Borrower agrees to reimburse the
Bank on demand for any such payment made or expense incurred by the Bank with
interest at the highest rate at which interest may accrue under any of the
instruments evidencing the Liabilities. The Borrower authorizes the Bank to
endorse on the Borrower’s behalf and to negotiate drafts reflecting proceeds of
insurance of the Collateral, provided that the Bank shall remit to the Borrower
such surplus, if any, as remains after the proceeds have been applied, at the
Bank’s option, to the satisfaction of all of the Liabilities (in such order of
application as the Bank may elect) or to the establishment of a cash collateral
account for the Liabilities. The Bank shall have the right now, and at any time
in the future in its sole and absolute discretion, without notice to the
Borrower to (a) prepare, file and sign the Borrower’s name on any proof of claim
in bankruptcy or similar document against any owner of the Collateral and (b)
prepare, file and sign the Borrower’s name on any notice of lien, assignment or
satisfaction of lien or similar document in connection with the Collateral.
Notwithstanding anything to the contrary set forth in this agreement, the Bank’s
rights to recover attorneys’ fees and other legal expenses hereunder is subject
to California Civil Code Section 1717, including any revision or replacement of
such statute or rule hereafter enacted.

 

Miscellaneous.

 

1.               A carbon, photographic or other reproduction of this agreement
is sufficient as, and can be filed as, a financing statement or similar record.
The Borrower authorizes the Bank to file one or more financing statements or
similar records covering the Collateral or such lesser amount of assets as the
Bank may determine, or the Bank may, at its option, file financing statements or
similar records containing any collateral description which reasonably describes
the Collateral, and the Borrower will pay the cost of filing them in all public
offices where filing is deemed by the Bank to be necessary or desirable. In
addition, the Borrower shall execute and deliver, or cause to be executed and
delivered, such other documents as the Bank may from time to time request to
perfect or to further evidence the pledge, security interest and assignment
created in the Collateral by this agreement. If any provision of this agreement
cannot be enforced, the remaining portions of this agreement shall continue in
effect. Time is of the essence under this agreement and in the performance of
every term, covenant and obligation contained herein.

2.               Borrower shall perform all steps reasonably requested by the
Bank at any time to perfect, maintain, protect, and enforce the Bank’s security
interest in the Collateral, including, without limitation: (a) executing and
delivering to Bank customary financing statements, continuation statements,
security agreements, and such other documents, including, without limitation,
the Trademark Security Agreement in the form attached hereto as Exhibit A, as
the Bank may reasonably require or deem advisable to carry into effect the
purposes of this agreement or to better assure and confirm to the Bank its
rights, powers, and remedies hereunder, and (b) taking such other steps at the
Bank’s written request as are reasonably necessary or appropriate and consistent
with this agreement and wherever required or permitted by law in order to
perfect or preserve the Bank’s security interest in the Collateral.

 

3

--------------------------------------------------------------------------------


 

 

Borrower:

 

 

 

 

 

CHEROKEE INC.

 

 

 

 

 

By:

/s/ Howard Siegel

 

 

 

 

 

 

Howard Siegel

COO

 

 

Printed Name

Title

 

 

 

 

 

Date Signed:

9/4/12

 

 

 

 

 

By:

/s/ Mark DiSiena

 

 

 

 

 

 

Mark DiSiena

CFO

 

 

Printed Name

Title

 

 

 

 

 

Date Signed:

9/4/12

 

Signature page to Continuing Security Agreement

 

--------------------------------------------------------------------------------